


Exhibit 10.105


SETTLEMENT AGREEMENT


This SETTLEMENT AGREEMENT (the "Agreement") is made and entered into as of
January 24, 2004 subject to satisfaction of the conditions set forth herein, by
and between Digital Lightwave, Inc. ("Lightwave") and Arrow Electronics, Inc.
("Arrow"), on the following terms and conditions:


RECITALS


WHEREAS, as of the date of this Agreement, Lightwave owes Arrow $3,710,218.04
(the "Amount Due") in valid and undisputed charges for goods and services it
purchased and has received from Arrow;


WHEREAS, Digital has offered to settle its outstanding liabilities with its
general unsecured creditors for ten percent (10%) of each of such creditors
current outstanding liability;


WHEREAS, Arrow and Lightwave wish to settle the Amount Due for $371,021.81 on
the terms and conditions set forth herein.


AGREEMENT


NOW THEREFORE, for good and valuable consideration between the parties,
including the premises and undertakings recited herein, the receipt and
sufficiency of which is hereby acknowledged, the parties agree as follows:


 1. Incorporation of Recitals: The Recitals are incorporated herein and are
    hereby made a part of this Agreement.

 2. Lightwave’s Settlement Obligations: Lightwave agrees to and shall deliver to
    Arrow payment in the amount of $371,021.81 (the "Payment Sum") in full
    settlement and satisfaction of the Amount Due. The Payment Sum shall be
    distributed to Arrow by check or wire transfer within three (3) business
    days of the date hereof.

 3. Mutual Release and Waiver: Upon receipt of the Payment Sum by Arrow, each
    party hereto, for itself and each and all of its respective subsidiaries,
    affiliates, successors, and assigns, hereby unconditionally and absolutely
    releases and discharges the other, and each and all of their respective
    affiliates, successors, assigns, present and former representatives, agents,
    employees, attorneys, shareholders, officers, and directors of and from any
    and all claims, demands, debts, payments, liabilities, accounts, reckonings,
    obligations, costs, expenses, liens, actions, and causes of action, of every
    kind and nature whatsoever arising directly or indirectly out of the Amount
    Due or the transactions that gave rise thereto (collectively, "Claims")
    existing as of the date hereof (hereinafter collectively referred to as the
    "Released Matters"); provided , however , nothing in this Section 3 shall be
    deemed in any way release, waive, discharge or affect (i) Lightwave’s
    obligations to Arrow provided for in any other provision of this Agreement,
    or (ii) any claims or rights that Arrow may have against TriQuint
    Semiconductor, Inc., a manufacturer of transponder products ("TriQuint").
    The release set forth in this Section 3 shall be effective as a full and
    final accord and satisfaction and general release of and from all Released
    Matters. Each party expressly represents to the other that this Agreement
    and the releases contained in this Section 3 have been freely and
    voluntarily entered into by it after careful review and consultation with
    its counsel.

 4. Dismissal: Within five (5) business days following the date of Arrow’s
    receipt of the Payment Sum, Arrow shall dismiss all complaints and actions
    against Digital and any of its affiliates with prejudice. The dismissal
    shall indicate that each party is to bear its own costs and expenses.

 5. TriQuint: Digital shall use commercially reasonable efforts to cooperate
    with Arrow in connection with Arrow’s prosecution of its currently pending
    claims against TriQuint. Arrow shall reimburse Digital for any costs and
    expenses of Digital associated with such cooperation.

 6. Entire Agreement: This Agreement contains the entire Agreement of the
    parties with respect to these matters (and solely with respect to these
    matters) and may not be modified in any way except by writing executed by
    the authorized representatives of each of the parties hereto.

 7. Authorization: The individual signatories to this Agreement represent that
    they have been duly authorized to execute this Agreement on behalf of the
    parties they purport to represent herein.

 8. Execution in Counterparts: This Agreement may be executed in any number of
    counterparts and by the parties hereto on separate counterparts, each of
    which counterparts, when so executed and delivered (including by facsimile
    transmission), shall be deemed an original and all of which counterparts,
    taken together, shall constitute one and the same agreement.

 9. Binding Agreement: This Agreement will bind and inure to the benefit of each
    of the party’s respective predecessors, successors, trustees, receivers,
    guardians, executors, administrators, heirs, distributees, partners,
    directors, officers, employees, shareholders, agents, beneficiaries and
    assignees whether so expressed or not. The provisions of Section 3 of this
    Agreement shall, subject to the terms and provisions of this Agreement, also
    inure to the benefit of the persons and parties released therein who are not
    signatories to this Agreement.

 1. Governing Law: Except to the extent that federal law should provide
    otherwise, the terms, conditions and provisions of this Agreement shall be
    governed by and construed in accordance with the internal laws of the State
    of Florida, without giving consideration to such state’s conflict of law
    provisions.

 1. Headings: The use in this Agreement of headings is for the convenience of
    reference only. Such headings are not and shall not be considered part of
    this Agreement nor shall such headings control the construction and
    interpretation of the terms and conditions hereof.



IN WITNESS WHEREOF, each of the parties hereto have caused this instrument to be
signed by themselves or their duly authorized agents as of the date set forth in
the first paragraph of this Agreement.
 

DIGITAL LIGHTWAVE, INC. ARROW ELECTRONICS, INC.     By: /s/ James R. Green By:
/s/ Wayne Brody     Its: Chief Executive Officer Its: Vice President Legal
Affairs    

           